Citation Nr: 1337251	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  13-13 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an umbilical hernia.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a left knee disability. 


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to April 1993.  She additionally had Reserve service.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2009 and April 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In the June 2009 rating decision, the RO, in relevant part, denied entitlement to service connection for an umbilical hernia.  In the April 2011 rating decision, the RO, in relevant part, denied entitlement to service connection for a left knee condition and for PTSD.  

The issue of entitlement to service connection for osteoarthritis of the left knee is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required on her part.


FINDINGS OF FACT

1.  In July 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of her appeal with respect to the issue of entitlement to service connection for an umbilical hernia was requested.

2.  The Veteran has currently diagnosed PTSD which has been causally linked by medical evidence to reported incidents of military sexual trauma (MST).

3.  Credible evidence of record supports a finding that the Veteran's reported incidents of MST occurred.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's claim of entitlement to service connection for an umbilical hernia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by a claimant or by an authorized representative.  38 C.F.R. § 20.204 (2013).  

Prior to the promulgation of a decision in her appeal, the Veteran submitted a July 2013 statement indicating that she desired to withdraw her appeal as to the issue of entitlement to service connection for an umbilical hernia.  As such, the Veteran has withdrawn this claim and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.





II.  Service Connection

In this decision, the Board grants entitlement to service connection for PTSD.  As this represents a complete grant of the benefits sought on appeal with respect to this service connection claim, no further notice or assistance is required under the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

      A.  Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  

To establish entitlement to service connection for PTSD the evidence must show: (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2013).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  The Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson, 2 Vet. App. at 618.

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

      B.  Analysis

The Veteran clearly has a current PTSD diagnosis.  VA treatment records dated beginning in September 2009 show regular treatment for diagnosed PTSD.  Additionally, PTSD was diagnosed during the Veteran's September 2010 VA contracted psychiatric examination.  Thus, the first requirement element for service connection for PTSD is satisfied.  See 38 C.F.R. § 3.304(f) (2013). 

With respect to the next required element, a link between the Veteran's current PTSD symptoms and an in-service stressor, the Board observes that the PTSD claim is primarily based on an alleged military sexual trauma.  The Veteran has primarily attributed her PTSD to incidents of attempted sexual assault that  occurred during service.  

Perhaps the most notable incident of MST took place when the Veteran arrived at her first duty assignment in Germany.  Soon after, a squad leader escorted her back to her barracks and attempted to sexually assault her.

Abundant medical evidence of record adequately links the Veteran's diagnosed PTSD to her claimed MST.  During a September 2010 VA contract examination, the examiner reviewed the Veteran's history of MST, her reported psychiatric history, and her reported onset of PTSD symptoms.  Based on examination of the Veteran and her contentions, the examiner determined that she met the diagnostic criteria for PTSD and that her PTSD was based on her exposure to a traumatic event which involved threat to her physical integrity of self.  In a subsequent addendum to the examination report, the examiner clarified that the cause of the Veteran's PTSD appeared to be her reported incidents of MST. 

In a January 2011 statement in support of the Veteran's claim, her treating VA psychiatrist explained that the Veteran suffered from PTSD secondary to traumatic experiences that took place during her service.  The VA psychiatric noted that her presenting symptoms were, inter alia, consistent with MST.  

In an additional September 2012 supporting statement, the Veteran's treating clinical psychologist additionally noted that the Veteran was a victim of MST and that she had been diagnosed with PTSD.  She noted that while the Veteran believed she had addressed anxiety associated with another reported traumatic in-service incident, she remained greatly distressed by her in-service sexual assault.  

Collectively, the foregoing medical opinions adequately considered the Veteran's reported incidents of in-service trauma, her subsequent psychiatric treatment history, and have significantly attributed her PTSD to her reported MST.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds that sufficient medical evidence has been submitted to link the Veteran's PTSD to her reported MST.  See 38 C.F.R. § 3.304(f) (2013).

Accordingly, the Board is left to consider the final required element for PTSD, whether there is credible supporting evidence that the Veteran's claimed in-service stressor occurred.  The Veteran has credibly reported the incidents surrounding her MST on multiple occasions, including in statements received in February 2010 and September 2012.  She explained that after the first incident of attempted sexual assault, soon after her arrival in German, she reported the incident to a superior officer, but that as a result, she was transferred to another unit.  She described how she attempted to report the incident again to a superior officer in her new unit and asked to see a psychiatrist, but that she was told that she would be put out of the military and have her son taken away from her if she continued to bring up the incident.  

The Veteran further described that she had numerous problems during her military service from that time forward.  She indicated that disciplinary measures were taken against her multiple times, and that she began to drink heavily and become overtly sexually active.  

Attempts have been made to obtain a complete copy of the Veteran's service personnel records (SPRs) in order to corroborate her contentions.  A March 2010 response to a request for records from the National Personnel Records Center (NPRC) yielded a negative response.  While some of her records were obtained though the Defense Personnel Records Information Retrieval System, it appears that a complete copy still has not been obtained.  When a claimant's records have been lost or are otherwise unavailable, the Board has a heightened duty to explain its findings and conclusions and to carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In any event, the Veteran's mother, M. B., corroborated her account regarding the first incident of attempted sexual assault after her arrival in Germany, in a statement provided in September 2012.  Mrs. B. noted that the Veteran called her early one morning and related to her the events surrounding the attempted sexual assault, which had just taken place.  She instructed the Veteran to report the incident.  The Veteran called her the next day and told her that superiors had not taken her story seriously and that she was being moved to another unit.  The Veteran called her mother again sometime later and told her that she had been told not to report the incident again or that her son could be taken away from her.  

Based on the Veteran's and her mother's credible reports, the Board finds that sufficient supporting evidence is of record to support a finding that her claimed in-service MST occurred.  As such, the Board finds that the final required element to establish service connection for PTSD has been met.  See 38 C.F.R. § 3.304(f) (2013).

Based on the foregoing, the Board finds that all required elements for service connection for PTSD have been met.  38 C.F.R. § 3.304(f) (2013).  Accordingly, resolving reasonable doubt in the Veteran's favor, service connection for PTSD is granted.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

The claim of entitlement to service connection for an umbilical hernia is dismissed.

Entitlement to service connection for PTSD is granted.


REMAND

The Veteran's remaining claim is that of entitlement to service connection for a left knee disability.  Unfortunately, a remand is required with respect to this issue.  

A May 2010 statement from a fellow service member, B. D., indicated that the Veteran had a brace on her leg when he first met her in Germany in May 1990.  She told him at that time that she had injured her leg when doing physical training.  

The Veteran's VA treatment records reflect somewhat consistent treatment for her left knee.  A July 2009 primary care treatment note indicated a hyperextended knee.  She reported having received prior orthopedic treatment with conservative treatment.  She was noted to have osteoarthritis of the knee.

While the Veteran has been shown to have a current left knee disability and has reported an in-service left knee injury, to date, she has not been afforded a VA examination to determine the nature and etiology of her claimed left knee disability.  Pursuant to the duty to assist, remand is required to afford the Veteran such examination.  38 C.F.R. § 3.159 (c) (2013).

Additionally, in September 2010, the Veteran notified VA that she had received treatment for her left knee at the VA Medical Center in Decatur, Georgia, between 2008 and 2010.  VA treatment records dated prior to July 2009, however, have not been associated with the claims file.  Accordingly, outstanding VA treatment records must be obtained on remand.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, this claim is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's VA treatment records pertaining to treatment for her left knee from the VA Medical Center in Decatur, Georgia, and any other indicated VA facility, dated since 2008.  All reasonable attempts should be made to obtain such records.  

If requested records cannot be obtained, the Veteran must be notified of the attempts made and why further attempts would be futile.  She must also be allowed the opportunity to provide such records, and be notified of any further actions that will be taken with regard to her claim, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002) and 38 C.F.R. § 3.159(e) (2013).

2.  Thereafter, schedule the Veteran for a VA orthopedic examination.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examiner should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should diagnose and describe all left knee disabilities found to be present, to include osteoarthritis.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left knee disability, to include osteoarthritis, had its clinical onset during her active service or is related to any in-service disease, event, or injury.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In providing this report, the examiner should address the contentions of record that the Veteran injured her left knee during physical training, and any contention regarding a continuity of left knee symptomatology since her separation from service. 

3.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Finally, readjudicate the Veteran's service connection claim for a left knee disability on appeal.  If this claim remains denied, provide the Veteran and her representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


